MEMORANDUM DECISION
                                                                             FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                        Mar 29 2019, 8:14 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                    CLERK
                                                                         Indiana Supreme Court
court except for the purpose of establishing                                Court of Appeals
                                                                              and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Donald E.C. Leicht                                      Curtis T. Hill, Jr.
Kokomo, Indiana                                         Attorney General of Indiana
                                                        Ian McLean
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Brooke Meeks,                                           March 29, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1863
        v.                                              Appeal from the Howard Superior
                                                        Court
State of Indiana,                                       The Honorable William C.
Appellee-Plaintiff.                                     Menges, Jr., Judge
                                                        Trial Court Cause No.
                                                        34D01-1707-F4-812
                                                        34D01-1712-F6-1395



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1863| March 29, 2019                    Page 1 of 8
                                       Statement of the Case

[1]   Brooke Meeks (“Meeks”) appeals her termination from the Howard County

      Drug Court Program. Meeks claims the trial court denied her due process

      during her drug court termination hearing. Concluding that there was no due

      process violation, we affirm Meeks’ termination from the Drug Court Program.


[2]   We affirm.


                                                     Issue

              Whether Meeks was deprived of due process during her drug court
              termination hearing.

                                                    Facts

[3]   In July 2017, the State charged Meeks with Level 4 felony dealing in

      methamphetamine and Level 5 felony conspiracy to commit dealing in

      methamphetamine in cause number 34D01-1707-F4-00812 (“F4-812”). In

      December 2017, in cause number 34D01-1712-F6-01395 (“F6-1395”), the State

      charged Meeks with Level 6 felony possession of methamphetamine, Level 6

      felony possession of a narcotic drug, Level 6 felony unlawful possession of a

      syringe, and Level 6 felony unlawful possession or use of a legend drug.


[4]   In April 2018, Meeks pled guilty to Level 5 felony conspiracy to commit

      dealing in methamphetamine under F4-821 and Level 6 felony possession of

      methamphetamine under F6-1395. Under the terms of the plea agreement, the

      State agreed to dismiss the remaining charges, and Meeks’ sentence would be

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1863| March 29, 2019   Page 2 of 8
      deferred so long as she participated in the Howard County Drug Court

      Program.1 If Meeks failed to successfully complete drug court, the matter

      would be set for sentencing, with the sentence length left to the trial court’s

      discretion. The trial court accepted the plea agreement and referred Meeks to

      Drug Court.


[5]   The following month, in May 2018, Laura Rood (“Rood”), a Drug Court case

      manager, filed a “Notice of Termination” from the Drug Court Program.

      (App. Vol. 2 at 31). This notice alleged that Meeks had failed to follow the

      rules of the Drug Court Program. Thereafter, the trial court held a drug court

      termination hearing. The only witness called by the State was Rood. She

      testified that Meeks had previously been sanctioned for missing a drug screen

      and for having contact with an individual she was explicitly ordered not to

      contact. Rood then testified that the notice of termination was filed because

      Meeks was “going to [the drug testing facility] instead of calling, when she

      should have been calling.” (Tr. 26).


[6]   Meeks also testified at the termination hearing and admitted that she had

      violated program rules. On direct examination, the following exchanges took

      place:


               [Defense Counsel]: Did you miss a drug screen?




      1
       “‘[D]rug court’ means a problem solving court focused on addressing the substance abuse issues of
      defendants or juveniles in the criminal justice system[.]” IND. CODE § 33-23-16-5.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1863| March 29, 2019                   Page 3 of 8
              [Meeks]: Yes, sir.

                                                      ***


              [Defense Counsel]: Ok. And did you have contact with
              somebody that you were not supposed to?

              [Meeks]: Yes, sir, I did.

                                                      ***


              [Defense Counsel]: Ok, so you went [to the drug testing facility]
              rather than call in because you didn’t have your card to call in?

              [Meeks]: Yes, sir.

      (Tr. 33, 36). At the conclusion of the hearing, the trial court terminated Meeks’

      participation in the Drug Court Program. The trial court then held a sentencing

      hearing and sentenced Meeks to consecutive terms of six (6) years under F4-812

      and two and a half (2½) years under F6-1395. Meeks now appeals. Our

      discussion of the issue includes additional facts.


                                                  Decision

[7]   At the outset, we note that our Appellate Rules provide that each contention

      made in the argument section of an appellant’s brief “must contain the

      contentions of the appellant on the issues presented, supported by cogent

      reasoning.” Ind. Appellate Rule 46(A)(8)(a). This means that an appellant’s

      argument section “must be supported by citations to the authorities, statutes,

      and the Appendix or parts of the Record on Appeal relied on.” Id. Meeks,

      however, has failed to satisfy Indiana Appellate Rule 46’s requirement of

      providing a cogent argument supported by citation to authority. This failure
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1863| March 29, 2019   Page 4 of 8
      hinders our review and results in waiver of appellate review of this issue. See

      Foutch v. State, 53 N.E.3d 577, 581 n.1 (Ind. Ct. App. 2016) (waiving a

      defendant’s argument where he failed to provide a cogent argument).2


[8]   Waiver notwithstanding, Meeks’ due process rights were not violated when she

      was terminated from the Drug Court program. The drug court program is a

      forensic diversion program akin to community corrections, and we will review

      the termination of placement in a drug court program as we do a revocation of

      placement in community corrections. Withers v. State, 15 N.E.3d 660, 663 (Ind.

      Ct. App. 2014). Our Court has stated that:


              For purposes of appellate review, we treat a hearing on a petition
              to revoke a placement in a community corrections program the
              same as we do a hearing on a petition to revoke probation. The
              similarities between the two dictate this approach. Both
              probation and community corrections programs serve as
              alternatives to commitment to the [Department of Correction]
              and both are made at the sole discretion of the trial court. A
              defendant is not entitled to serve a sentence in either probation or
              a community correction program. Rather, placement in either is
              a matter of grace and a conditional liberty that is a favor, not a
              right.

              While a community correction placement revocation hearing has
              certain due process requirements, it is not to be equated with an
              adversarial criminal proceeding. Rather, it is a narrow inquiry,
              and its procedures are to be more flexible. This is necessary to
              permit the court to exercise its inherent power to enforce
              obedience to its lawful orders.




      2
       Meeks’ counsel also cited to a memorandum decision of this Court, in contravention of Indiana Appellate
      Rule 65(D). We remind counsel that memorandum decisions “shall not be cited to any court except by
      parties to the case to establish res judicate, collateral estoppel, or law of the case.” App. R. 65(D).

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1863| March 29, 2019                  Page 5 of 8
       Id. at 663-64. (quoting Monroe v. State, 899 N.E.2d 688, 691 (Ind. Ct. App.

       2009)).


[9]    INDIANA CODE § 33-23-16-14.5 governs termination of an individual’s

       participation in a problem solving court program.3 The statute provides:


               (c) The problem solving court judge or other hearing officer shall
               conduct a hearing concerning an alleged violation of a condition
               of a problem solving court program as follows:

                                                          ***

                   (3) The individual who is alleged to have committed the violation is
                   entitled to:

                     (A) receive written notice of the alleged violation;

                     (B) obtain the disclosure of evidence against the individual;

                     (C) confront and cross-examine witnesses; and

                     (D) be represented by counsel.

       I.C. § 33-23-16-14.5.


[10]   First, Meeks argues that her due process rights were violated because she “knew

       neither the ‘claimed violations’ nor the ‘evidence against’ her,” which caused

       her to “hit the fact-finding hearing blind.” (Meeks’ Br. 10). However, we note

       that she does not dispute that she failed to follow program rules nor does she

       contend that the violation of program rules is insufficient to justify her

       termination. Rather, she appears to argue that her notice of termination from



       3
         “‘[P]roblem solving court’ means a court providing a process for immediate and highly structured judicial
       intervention for eligible individuals[.]” I.C. § 33-23-16-8.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1863| March 29, 2019                     Page 6 of 8
       the Drug Court Program was inadequate. We disagree. The notice provided as

       follows:


               Notice is hereby given that the Howard County Drug Court
               Program intends to terminate Brooke Meeks participation in the
               program for her failure to follow the rules of the Drug Court
               Program.

       (App. Vol. 2 at 31). This notice was sufficient to apprise Meeks of the claimed

       violation, i.e., that she had failed to follow the rules of the Drug Court

       Program. We acknowledge that the notice did not specify the exact rules she

       failed to follow. However, it is reasonable to infer that Meeks knew and

       understood what rules she failed to follow because she admitted to violating

       program rules during the hearing. Additionally, Meeks signed a “Drug Court

       Program Participation Agreement[,]” which listed the rules for successful

       participation in the Drug Court Program. (App. Vol. 2 at 26). One of the

       special conditions of Meeks’ participation agreement was that she had to abide

       by all of the rules, regulations, or special conditions ordered by Drug Court.

       We conclude that Meeks received adequate notice of the allegations against her.


[11]   Next, Meeks’ contention that she was unaware of the “evidence against her” is

       unsupported by the record. (Meeks’ Br. 10). Meeks’ counsel had the following

       exchange with Rood on cross-examination:


               [Defense Counsel]: So just so I can lay out the timeline, I don’t
               want to just keep rehashing everything, in the first week that she
               was out of jail, she missed a drug screen on a Saturday and she
               had contact with her ex-boyfriend. She was then sanctioned to
               do a night in jail and live in a sober living environment, is that
               correct?

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1863| March 29, 2019   Page 7 of 8
               [Rood]: Yes.

               [Defense Counsel]: Then over the next 21 days it would seem,
               she remained in compliance with her sober living environment,
               remained in compliance with her treatment, but walked to one of
               her drug screens rather than calling?

               [Rood]: Yes.

               [Defense Counsel]: And that has led to . . . the program seeking
               her termination from the Drug Court Program?

               [Rood]: That and the treatment provider said she was done
               working with her.

       (Tr. 27-28). Taken together, Meeks’ cross-examination of Rood and her own

       admission to several violations exhibits a familiarity with the evidence

       underlying the allegation in the notice of termination.


[12]   Based on the foregoing, we are unpersuaded that the trial court violated Meeks’

       due process rights. Accordingly, we affirm the trial court’s decision to

       terminate Meeks from the Drug Court Program.


[13]   Affirmed.


       Najam, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1863| March 29, 2019   Page 8 of 8